MEMORANDUM DECISION
                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                            Mar 09 2017, 6:39 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the               CLERK
                                                             Indiana Supreme Court
purpose of establishing the defense of res judicata,            Court of Appeals
                                                                  and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael C. Borschel                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kevin Chadwick,                                          March 9, 2017

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1606-CR-1195
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila Carlisle,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 49G03-1509-
                                                         FA-31220




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017       Page 1 of 9
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Kevin Chadwick (Chadwick), appeals his conviction for

      Count I, child molesting, a Class A felony, Ind. Code § 35-42-4-3(a)(1) (2012);

      Count II, attempted child molesting, a Class A felony I.C. §§ 35-42-4-3(a)(1); -

      41-5-1 (2012); and Count III, child molesting, a Class C felony, I.C. § 35-42-4-

      3(b) (2012).


[2]   We affirm.


                                                   ISSUE
[3]   Chadwick raises one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond reasonable doubt to convict Chadwick of

      his offenses.


                      FACTS AND PROCEDURAL HISTORY
[4]   R.P. was born on August 1, 2000, and at the time, R.P.’s parents were renting

      an apartment in Indianapolis, Indiana. When R.P. turned one, Chadwick—

      who was a close friend to R.P.’s parents and a neighbor residing in the same

      apartment complex—would occasionally babysit R.P. for short periods of time

      when R.P.’s parents were running errands. In November of 2006, R.P.’s family

      relocated to South Carolina. Sometime in 2007, R.P.’s family moved back to

      Indianapolis. R.P.’s family rented an apartment in a one-story building in the

      same apartment complex they had resided in prior to their move to South

      Carolina. At this time, R.P. was about seven years old, and Chadwick, who

      was still living in the same apartment complex, resumed his babysitting duties.
      Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 2 of 9
      During one occasion, R.P. was in his bedroom watching television in bed, and

      Chadwick walked into R.P.’s bedroom, sat next to R.P., pulled down R.P.’s

      pants, and proceeded to touch R.P.’s penis with his hands. R.P. was

      uncomfortable and he pushed himself away “over and over again” until

      Chadwick stopped touching his penis. (Tr. p. 42). Also, when R.P. was about

      seven years old, another instance of molestation occurred. R.P. was home

      alone with Chadwick, and Chadwick “put his hand down [R.P.’s] pants and

      started rubbing [his] thigh and [his] penis.” (Tr. p. 43). After that, Chadwick

      then put his “mouth on [R.P.’s] penis” and “his head was moving.” (Tr. pp.

      43-44). The last act of molestation occurred sometime between 2010 and 2012.

      At the time, R.P.’s family had moved into a bigger apartment in a two-story

      building that was still in the same apartment complex. Around that time, R.P.

      was about nine or ten years old and while babysitting R.P., Chadwick put his

      hand inside R.P.’s pants and he proceeded to touch R.P.’s penis, “skin to skin,

      like he did before.” (Tr. p. 49). The record shows that Chadwick stopped

      babysitting R.P. when he turned eleven years old. Because R.P. “was taught by

      a lot of people that snitching was uncalled for,” he did not disclose the

      molestations to anyone since he thought he would be labeled as “the bad person

      for snitching.” (Tr. p. 48).


[5]   On January 1, 2015, R.P. revealed to his close friend, C.H.-K., that he had been

      molested when he was younger; however, R.P. did not disclose the name of his

      abuser, and he requested C.H.-K to keep that information a secret. A couple of

      days after learning about the molestation, C.H.-K disclosed that information to


      Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 3 of 9
      her mother when she received pictures from R.P. showing that he had cut his

      arm and wrist. At the time, R.P. was living with his aunt and uncle, and at

      around 11:00 p.m. that same day, C.H.-K and her mother visited R.P.’s home.

      According to R.P., he thought that the visit was warranted by the pictures he

      had sent C.H.-K. As the adults were conversing in the kitchen, R.P. and C. H.-

      K. were in the foyer talking, and R.P. disclosed to C.H.-K. that it was

      Chadwick who molested him. Immediately thereafter, C.H.-K. went into the

      kitchen and she conveyed that information to the adults. R.P.’s aunt and uncle

      showed R.P. a photograph of Chadwick from social media, and R.P. confirmed

      Chadwick’s identity. Shortly thereafter, R.P.’s aunt and uncle divulged that

      information to R.P.’s parents and the police were contacted.


[6]   On September 2, 2015, the State filed an Information, charging Chadwick with

      Count I, child molesting, a Class A felony; Count II, attempted child molesting,

      a Class A felony; and, Count III, child molesting, a Class C felony. A jury trial

      was held on March 7, 2016, and at the close of the evidence, the jury found

      Chadwick guilty as charged. On May 6, 2016, the trial court sentenced

      Chadwick to executed concurrent sentences of thirty-five years each on Counts

      I and II; and five years on Count III in the Indiana Department of Correction.


[7]   Chadwick now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Chadwick argues that the evidence is insufficient to sustain his convictions.

      When reviewing the sufficiency of evidence to support a conviction, we

      Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 4 of 9
      consider only the probative evidence and reasonable inferences supporting the

      trial court’s decision. Young v. State, 973 N.E.2d 1225, 1226 (Ind. Ct. App.

      2012), trans. denied. It is the role of the trier-of-fact to assess witness credibility

      and weigh the evidence to determine whether it is sufficient to support a

      conviction. Id. “To preserve this structure, when we are confronted with

      conflicting evidence, we consider it most favorably to the trial court’s ruling.”

      Id. It is not necessary that the evidence overcome every reasonable hypothesis

      of innocence; rather, the evidence is sufficient if an inference reasonably may be

      drawn from it to support the trial court’s decision. We will affirm a conviction

      unless no reasonable fact-finder could find the elements of the crime proven

      beyond a reasonable doubt. Id. We note that it is well settled that the

      uncorroborated testimony of the victim, even if the victim is a minor, is

      sufficient to sustain a conviction for child molesting. Morrison v. State, 462
N.E.2d 78, 79 (Ind. 1984).


[9]   Chadwick was convicted of one Count of Class A felony child molesting, one

      Count of Class A felony attempted child molesting, and one Count of Class C

      felony child molesting. In Count I, the State charged Chadwick under Indiana

      Code section 35-42-4-3, which provides, in pertinent part:

              (a) A person who, with a child under fourteen (14) years of age,
              performs or submits to sexual intercourse or deviate sexual conduct
              commits child molesting, a Class B felony. However, the offense is a
              Class A felony if:


              (1) it is committed by a person at least twenty-one (21) years of age[.]



      Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 5 of 9
[10]   Deviate sexual conduct is defined, in part, as, “an act involving (1) a sex organ

       of one person and the mouth or anus of another person.” I.C.§ 35-41-1-9.

       Here, Count I alleged that Chadwick, a person of at least twenty-one years of

       age, did perform or submit to deviate sexual conduct with R.P. The record

       shows that Chadwick, who was thirty-two years old, molested R.P. who was

       seven years old at the time. At Chadwick’s trial, R.P. testified that when his

       family returned to Indianapolis from South Carolina, he was about seven years

       old, and Chadwick walked into his bedroom while he was watching TV. R.P.

       stated that Chadwick sat next to him in bed, put his hand inside his pants, and

       then rubbed his thigh and penis. R.P. further stated that Chadwick put his

       mouth on his penis and his “head was moving.” (Tr. p. 44). While this was

       happening, R.P. tried to push himself away, but he felt paralyzed and “shut

       down.” (Tr. p. 44). Here, we find that the evidence was sufficient beyond a

       reasonable doubt that Chadwick performed deviate sexual conduct with R.P.


[11]   With respect to Count II, Class A felony child molesting, is defined as twenty-

       one-year-old person who with a child under fourteen years of age performs or

       submits to sexual intercourse or deviate sexual conduct. I.C. § 35-42-4-3(a)(1).

       Attempt is defined at Indiana Code section 35-41-5-1(a), which states that “[a]

       person attempts to commit a crime when, acting with the culpability required

       for commission of the crime, he engages in conduct that constitutes a

       substantial step toward commission of the crime.” Therefore, to be guilty of

       Class A felony attempted child molesting, the State must have established

       beyond a reasonable doubt that Chadwick took a substantial step toward


       Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 6 of 9
       performing or submitting to deviate sexual conduct with R.P. At Chadwick’s

       jury trial, R.P. testified that on one occasion, Chadwick “put his hand down my

       pants and touch[ed] my penis, skin to skin, like he did before.” (Tr. p. 49). The

       reasonable inference to be drawn from Chadwick’s actions was that he was

       attempting to perform deviate sexual conduct with R.P. Accordingly, we

       conclude that the State provided sufficient evidence to sustain Chadwick’s

       conviction for the Class A felony attempted child-molesting offense.


[12]   Lastly, as for Count III, Class C felony child molesting, Indiana Code section

       35-42-4-3(b), provides that “[a] person who, with a child under fourteen (14)

       years of age, performs or submits to any fondling or touching, of either the child

       or the older person, with intent to arouse or to satisfy the sexual desires of either

       the child or the older person, commits child molesting, a Class C felony.” Mere

       touching alone is insufficient to constitute the crime of child molesting. Bass v.

       State, 947 N.E.2d 456, 460 (Ind. Ct. App. 2011), trans. denied. The State must

       also prove beyond a reasonable doubt that the act of touching was accompanied

       by the specific intent to arouse or satisfy sexual desires. Id. The intent element

       of child molesting may be established by circumstantial evidence and may be

       inferred from the actor’s conduct and the natural and usual consequence to

       which such conduct usually points. Id. Here, R.P. testified that on another

       occasion, Chadwick came into his bedroom and sat next to him on the bed,

       pulled down his pants and touched his penis with his hands and “was moving

       them.” (Tr. p. 41). R.P. stated that Chadwick stopped touching his penis after

       he repeatedly pushed him away. Based on the foregoing, we conclude that the


       Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 7 of 9
       State provided sufficient evidence to sustain Chadwick’s Class C felony child-

       molesting conviction.


[13]   Chadwick also argues that R.P.’s testimony supporting his three molestation

       convictions was incredibly dubious. The “incredible dubiosity rule” provides

       that “a court may ‘impinge on the jury’s responsibility to judge the credibility of

       witnesses only when confronted with inherently improbable testimony or

       coerced, equivocal, wholly uncorroborated testimony of incredible dubiosity.’”

       Govan v. State, 913 N.E.2d 237, 243 n. 6 (Ind. Ct. App. 2009) (quoting Murray v.

       State, 761 N.E.2d 406, 408 (Ind. 2002)), trans. denied. Application of this rule is

       rare, and “‘[T]he standard to be applied is whether the testimony is so

       incredibly dubious or inherently improbable that no reasonable person could

       believe it.’” Hampton v. State, 921 N.E.2d 27, 29 (Ind.Ct.App.2010) (quoting

       Fajardo v. State, 859 N.E.2d 1201, 1208 (Ind. 2007)), trans. denied. The rule

       applies only when a witness contradicts herself or himself in a single statement

       or while testifying, and does not apply to conflicts between multiple statements.

       Manuel v. State, 971 N.E.2d 1262, 1271 (Ind. Ct. App. 2012). Cases where we

       have found testimony inherently improbable have involved situations either

       where the facts as alleged “could not have happened as described by the victim

       and be consistent with the laws of nature or human experience,” or where the

       witness was so equivocal about the act charged that his uncorroborated and

       coerced testimony “was riddled with doubt about its trustworthiness.” Watkins

       v. State, 571 N.E.2d 1262, 1265 (Ind. Ct. App. 1991), aff'd in relevant part, 575
N.E.2d 624 (Ind. 1991).


       Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 8 of 9
[14]   In support of his claim, Chadwick states that several aspects of R.P.’s testimony

       are incredibly dubious. Specifically, Chadwick claims that R.P. failed to

       disclose his name even though R.P. knew his name; there was no evidence of

       DCS interviewing R.P.; and R.P.’s abuse allegations were made merely to seek

       attention. Unfortunately, we find that none of these aspects make R.P.’s

       testimony incredibly dubious. R.P. testified at trial to the three instances that

       Chadwick molested him, and he also explained that the reason he did not

       disclose the abuse was because he was scared of being labeled as “the bad

       person for snitching.” (Tr. p. 48). Given the clarity and consistency with R.P.’s

       testimony, we do not find it to be inherently improbable or incredibly dubious.

       Moreover, the jury had the opportunity to hear R.P.’s testimony and to

       determine his credibility. Accordingly, we decline Chadwick’s invitation to

       impinge on the province of the jury and reassess that credibility. For all of these

       reasons, we conclude that the State presented evidence sufficient to support

       Chadwick’s convictions for child molestation.


                                            CONCLUSION
[15]   Based on the foregoing, we conclude that there was sufficient evidence to

       support Chadwick’s convictions for child molesting.


[16]   Affirmed.


[17]   Crone, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Opinion 49A02-1606-CR-1195 | March 9, 2017   Page 9 of 9